People v Jenkins (2014 NY Slip Op 08474)





People v Jenkins


2014 NY Slip Op 08474


Decided on December 4, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2014

Tom, J.P., Sweeny, DeGrasse, Feinman, Gische, JJ.


13649

[*1] The People of the State of New York, 	3200C/05 Respondent, —
vDayshawn Jenkins, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (David Crow of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Melanie A. Sarver of counsel), for respondent.

Order, Supreme Court, Bronx County (Seth L. Marvin, J.), entered on or about October 17, 2012, which denied defendant's CPL 440.46 motion for resentencing, unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated the denial of defendant's motion for resentencing, given, among other things, his criminal record, his serious history of misconduct while incarcerated, and his failure to complete a drug treatment program (see e.g. People v Arce, 83 AD3d 590 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 4, 2014
CLERK